Decree affirmed in each case. In these two petitions, one filed by the husband and one by his wife, each petitioner seeks an order by the Probate Court for the custody and maintenance of their minor child Bonnie Louise Page. The husband and wife are actually living apart. On the petition of the husband a decree was entered awarding custody of the child to one Bertram Page, the paternal grandparent of the child, accompanied by an order that he pay to the custodian for the maintenance of the child $10 per week. The petition of the wife was dismissed. She has appealed from each decree. There were findings of material facts wherein it was found that neither the father nor the mother was a suitable person to have custody of the child and that the welfare of the child would be best served by giving custody to the grandparent. See Richards v. Forrest, 278 Mass. 547; Perry v. Perry, 278 Mass. 601; Cassen v. Cassen, 315 Mass. 35. Compare Hersey v. Hersey, 271 Mass. 545; Bottoms v. Carlz, 310 Mass. 29; Gordon v. Gordon, 317 Mass. 471. It is unnecessary to recite the facts on which the judge’s conclusions were based. His findings are sufficient to support the decrees.